
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 92
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mr. Engel (for
			 himself, Ms. Baldwin,
			 Ms. Ros-Lehtinen,
			 Mr. Frank of Massachusetts,
			 Mr. Berman,
			 Ms. Berkley,
			 Mrs. Capps,
			 Mr. Farr, Mr. Filner, Mr.
			 Gutierrez, Mr. Holt,
			 Mr. Lewis of Georgia,
			 Mrs. Lowey,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Nadler of New York,
			 Ms. Norton,
			 Mr. Pallone,
			 Mr. Polis of Colorado,
			 Ms. Woolsey,
			 Mr. Hare, Ms. Wasserman Schultz,
			 Ms. Lee of California,
			 Mr. Honda,
			 Mr. Grijalva,
			 Mr. Serrano,
			 Mrs. Davis of California,
			 Mr. Moran of Virginia,
			 Mr. Andrews,
			 Ms. Linda T. Sánchez of California,
			 Mr. Ellison,
			 Mrs. Maloney,
			 Ms. Clarke,
			 Ms. Schakowsky, and
			 Mr. Fattah) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of the
		  National Day of Silence in bringing attention to anti-lesbian, gay, bisexual,
		  and transgender name-calling, bullying, and harassment faced by individuals in
		  schools.
	
	
		Whereas the National Day of Silence is a day in which
			 students take a vow of silence to bring attention to the anti- lesbian, gay,
			 bisexual, and transgender name-calling, bullying, and harassment faced by
			 individuals in schools;
		Whereas the Gay, Lesbian and Straight Education Network
			 designates one day of every April as the National Day of Silence;
		Whereas a record number of more than 18,000 students from
			 more than 6,500 middle and high schools registered as participants in the 2008
			 National Day of Silence;
		Whereas the 2008 National Day of Silence was held in
			 memory of Lawrence King, a 15-year-old California student who was shot and
			 killed in school in February 2008 by a classmate due to his sexual orientation
			 and gender identity and expression;
		Whereas the Gay, Lesbian and Straight Education Network’s
			 2007 National School Climate Survey illustrates the pervasive harassment and
			 victimization faced by lesbian, gay, bisexual, and transgender students by
			 documenting their experiences within the preceding academic year;
		Whereas more than 85 percent of lesbian, gay, bisexual,
			 and transgender students reported being verbally harassed by their peers at
			 school because of their sexual orientation, and more than 66 percent because of
			 their gender expression;
		Whereas more than 40 percent of lesbian, gay, bisexual,
			 and transgender students reported being physically harassed by their peers at
			 school because of their sexual orientation, and more than 30 percent because of
			 their gender expression;
		Whereas more than 20 percent of lesbian, gay, bisexual,
			 and transgender students reported being physically assaulted by their peers at
			 school because of their sexual orientation, and nearly 15 percent because of
			 their gender expression;
		Whereas nearly 40 percent of lesbian, gay, bisexual, and
			 transgender students report that faculty and staff never intervene when
			 homophobic remarks were made in their presence, and over 40 percent when
			 remarks about gender expression were made;
		Whereas more than 30 percent of lesbian, gay, bisexual,
			 and transgender students reported missing at least one entire school day in the
			 preceding month because they felt unsafe;
		Whereas lesbian, gay, bisexual, and transgender students
			 who experienced high levels of verbal harassment because of their sexual
			 orientation or gender expression are more likely to report that they did not
			 plan to attend college than lesbian, gay, bisexual, and transgender students
			 who experienced low levels of such harassment;
		Whereas student academic performance is affected such that
			 lesbian, gay, bisexual, and transgender students who experienced high levels of
			 verbal harassment because of their sexual orientation or gender expression
			 report a grade point average nearly a half grade lover than those of lesbian,
			 gay, bisexual, and transgender students who experienced low levels of such
			 harassment;
		Whereas a growing number of States, cities, and local
			 education authorities are adopting laws and policies to prohibit name-calling,
			 bullying, harassment, and discrimination against students on the basis of their
			 sexual orientation, gender identity, or gender expression; and
		Whereas every child should be guaranteed an education free
			 from name-calling, bullying, harassment, and discrimination regardless of his
			 or her sexual orientation, gender identity, or gender expression: Now,
			 therefore, be it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of the National Day of Silence;
			(2)requests that the
			 President issue a proclamation calling on the people of the United States to
			 observe the National Day of Silence with appropriate ceremonies, programs, and
			 activities; and
			(3)encourages each
			 State, city, and local education authority to adopt laws and policies to
			 prohibit name-calling, bullying, harassment, and discrimination against
			 students, teachers, and other school staff regardless of their sexual
			 orientation, gender identity, or gender expression, so that the Nation’s
			 schools are institutions where all individuals are able to focus on
			 learning.
			
